Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
Applicant states:
“The Examiner alleges that Ridge shows a hydraulic tool with an interchangeable working head. The Examiner combines Ridge with ELWHA to allegedly find such a tool including head indicia, a head sensor, and a controller to adjust the output of the tool in response to the head indicia. Neither Ridge nor ELWHA, however, show or suggest a tool with an interchangeable head where the head and tool frame comprise a coupling mechanism with the tool frame "including a T-shaped slot and a second interlocking structure on the working head including one or more arms connected with the head and extending in a proximal direction, the arms forming a T-shaped cross section sized to slide into the T-shaped slot." 
Ridge shows a tool including a quick release coupling to join a working head with a tool. This coupling is formed from a circumferential groove on the tool and a plurality of radially moveable balls arranged along an inner circumference of the head. The balls engage with the groove to connect the head with the tool. There is nothing in Ridge to show or suggest the coupling arrangement recited in the claims. ELWHA shows tools such as drills, table saws, and sanders that may be coupled with accessories, for example, drill bits, saw blades, or sandpaper. None to these tools includes the coupling arrangement, as recited in the claims.” 

However, Ridge does disclose a tool (100) with an interchangeable head (130) where the head (130) and tool frame (100) comprise a coupling mechanism (Fig. 3, 106) with the tool frame (100) including a T-shaped slot (See Fig. 3: Union of 360 to rest of tool frame 100 via 362 is achieved by union of meshing T-sections cross sections of 360 and 362) and a second interlocking structure (fig. 3, forward side of 360) on the working head (130) including one or more arms (threadings of 392) connected with the head (130) and extending in a proximal direction (See Fig. 3), the arms (threadings of 392) forming a T-shaped cross section sized to slide into the T-shaped slot (See col. 8, lines 38-55). Therefore, all claim limitations of the coupling arrangement configuration are met. .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9573263B2 (hereinafter 'Ridge'), and further in view of US 20160167186A1 (hereinafter 'ELWHA').

-Regarding Claim 1, Ridge discloses a hydraulic tool (See figs. 1-3; col 5, In 20-44 - "hand-held hydraulic assembly) comprising: a working head (130- "interchangeable work head", fig. 1; col 5, ln 59-col 6, In 9), the working head comprising an impactor (121);
a tool frame (100 - "work tool", fig. 1) having a piston, wherein the piston moves in a distal direction when the hydraulic system is actuated (122 - "piston assembly", fig. 1) (See col. 5, line 45-58);
a hydraulic system (col 5, In 45-58) coupled to piston (col 5, In 45-58);

-Ridge is silent wherein the working head comprises an impactor and head indicia that identify a type of the working head or wherein the tool comprises a head sensor, the head sensor being adapted to detect the head indicia; and a controller connected with the head sensor and the hydraulic system, wherein the controller receives a signal generated by the head sensor in response to the head indicia, determines the type of the head, determines a maximum force to apply to the working surface based at least in part on the determined head type, and controls the hydraulic system to apply the maximum force.

-Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to use the indicia, head sensor and controller, as taught by ELWHA, in association with the hydraulic tool, as disclosed by Ridge, in order to allow the tool to quickly identify which of the interchangeable heads is attached to the tool frame and adjust the output of the hydraulic system accordingly.

-Regarding Claim 2, Ridge in view of ELWHA discloses the tool according to claim 1, and Ridge teaches the tool further comprising a die (col 7, In 28-51 - "half round electric lug crimping die").
-Ridge as previously modified by ELWHA is silent wherein the die comprises die indicia that identify a type of the die, wherein the tool further comprises a die sensor connected with the controller, wherein the die sensor communicates to the controller the die type based on the die indicia, and wherein the controller determines the maximum force to apply based at least in part on the identified die type. 
-However, ELWHA teaches a hydraulic tool (100 - "power tool", fig. 1; para (0016)) comprising a working head (140-"drill bit", fig. 1 ), a head sensor (para (0024] - "an accessory sensor similar to sensor 130) and a controller (310 - "central processing unit", fig. 2; para (0018)), wherein the 
-Because the shape of the die will affect the overall output of the hydraulic tool taught by Ridge, it would have been obvious to one of ordinary skill in the art to include die indicia on the die and a die sensor connected with the controller, just like the head indicia and the head sensor taught by ELWHA, so that the controller can appropriately adjust the output of the hydraulic system to crimp the device as desired.

-Regarding Claim 4, Ridge in view of ELWHA discloses the tool according to claim 1, and ELWHA further teaches an input device (150 -"user interface", fig. 1) connected with the controller, the input device adapted to receive an input indicating a characteristic of a workpiece, and wherein the controller determines the maximum force based at least in part on the characteristic (para [0030], (0034)).

-Regarding Claim 5, Ridge in view of ELWHA discloses the tool according to claim 4.
-Ridge as previously modified by ELWHA is silent wherein the characteristic is the type of metal comprising the workpiece. 
-However, ELWHA does teach that the user interface (150 - "user interface", fig.
1) is capable of taking inputs from a user to control an operating parameter of the tool (para (0030], (0035]. (0042)). A type of a metal is a key characteristic of any workpiece and informs an operator of many of the characteristics of the workpiece. 


-Regarding Claim 6, Ridge, in view of ELWHA, teaches the tool of claim 1, and ELWHA teaches wherein the head indicia comprise visible markings (para (0024] - "marking") and wherein head sensor is an optical sensor (para (0024] - if the indicia is some sort of visible marking, the sensor must use some sort of optical sensor to identify the marking).

-Regarding Claim 7, Ridge, in view of ELWHA, teaches the tool of claim 6.
- Ridge in view of ELWHA is silent wherein the visible markings comprise a bar code, a UPC code, or an alphanumeric character. 
-However, ELWHA does teach that a different set of indicia (202 -"identification code", fig. 1) can comprise a bar code (para (0019]). 
-Accordingly, it would have been obvious to one of ordinary skill in the art to use a bar code as the visible markings on the working head in order to allow the sensor to quickly identify which interchangeable working head is attached to the frame using common identification practices.

-Regarding Claim 9, Ridge in view of ELWHA discloses the tool of claim 2.
-Ridge in view of ELWHA is silent wherein the die indicia comprise visible markings and wherein die sensor is an optical sensor. 


-Regarding Claim 10, Ridge in view of ELWHA discloses the tool of claim 9.
-Ridge in view of ELWHA is silent wherein the visible markings comprise a bar code, a UPC code, or an alphanumeric character. 
-However, ELWHA does teach that a different set of indicia (202 - "identification code", fig. 1) can comprise a bar code (para (0019]). 
-Accordingly, it would have been obvious to one of ordinary skill in the art to use a bar code as the visible markings on the die in order to allow the sensor to quickly identify which interchangeable die is attached to the frame using common identification practices.

-Regarding Claim 20, Ridge in view of ELWHA discloses the tool of claim 1, wherein engagement of the first structure (rearward side of 360 of Ridge) with the second structure (rearward side of 360 of Ridge) aligns the head indicia (para (0024] - "code or marking" of ELWHA) with the head sensor (para (0024] - "an accessory sensor similar to sensor 130 of ELWHA).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of ELWHA, and further in view of US 5195042A (hereinafter 'Ferraro').

-Regarding Claim 13, Ridge in view of ELWHA discloses the tool of claim 1.
-Ridge in view of ELWHA is silent further comprising a pressure sensor in signal communication with the controller and in fluid communication with the hydraulic system and adapted to send a signal indicating a pressure in the hydraulic system, wherein the controller determines a current force based on the pressure, and wherein the controller compares the current force with the maximum force. 
-However, Ferraro teaches a hydraulic tool (2 - "hydraulic compression tool", fig. 1; col 4, ln 49-66) comprising a pressure sensor (31 - "pressure sensor'', fig. 7; col 14, ln 19-36) in fluid communication with the hydraulic system (See fig. 7), for the purpose of allowing for a pressure to be known at all times in the hydraulic system allowing the controller means of determining the current force being outputted by the working head, thereby meeting the limitation of the claimed pressure sensor configuration.
-Accordingly, it would have been obvious to one of ordinary skill in the art to use the pressure sensor taught by Ferraro in conjunction with the hydraulic tool taught by Ridge and the controller taught by ELWHA in order to allow for a pressure to be known at all times in the hydraulic system allowing the controller means of determining the current force being outputted by the working head.


Claim 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of ELWHA, and further in view of US 20130240228A1 (hereinafter 'Hubbell').

Regarding Claim 14, Ridge in view of ELWHA discloses the tool of claim 1.
-Ridge in view of ELWHA is silent wherein further comprising a force sensor in signal communication with the controller and adapted to monitor a current force applied by the head on a workpiece and send a signal to the controller indicating the current force, wherein the controller compares the current force with the maximum force.
-However, Hubbell teaches a hydraulic tool (11 - "crimp tool", fig. 1; para (0027], [0045]) comprising a force sensor (21 - "load cell", fig. 1) to measure the current force being applied (para [0028]). 
-Accordingly, it would have been obvious to one of ordinary skill in the art to use the force sensor taught by Hubbell on the hydraulic tool taught by Ridge in conjunction with the controller taught by ELWHA in order to allow the controller to ensure the appropriate force is being applied to the workpiece, and that it can be adjusted if need be.

-Regarding Claim 15, Ridge in view of ELWHA and Hubbell discloses the tool of claim 14, and Hubbell teaches wherein the force sensor (21 - "load cell", fig. 1) is a load cell (21 - "load cell", fig. 1; para (0028]) or strain gauge.

-Regarding Claim 16, Ridge teaches a method of deforming a workpiece (col 4, ln 6-10; col 7, In 28-51 - "half round electric lug crimping
die") comprising the steps of:
selecting a working head (130- "interchangeable working head", fig. 3) of a head type (col 5, In 59 - col 6, In 9), the working head comprising a working surface (See fig. 3, 130), and a first interlocking structure (fig. 3, forward side of 360 having smaller circumference) comprising one 
providing a tool frame (100 - "work tool", fig. 1), the tool frame comprising;
a hydraulic system (col 5, In 45-58);
a piston (122- "piston assembly", fig. 1) connected with and driven by the hydraulic system (col 5, In 45-58), wherein the piston (122) moves in a distal direction upon actuation of the hydraulic system(col 5, In 45-58); a second interlocking structure (fig. 3, rearward side of 360 having larger circumference) comprising a T-shaped slot (Union of 360 to rest of tool frame 100 via 362 is achieved by union of meshing T-sections cross sections of 360 and 362) adapted to receive the first interlocking structure (fig. 3, forward side of 360 having smaller circumference) to removably connect the head (130) with the frame (100) and engage the piston (122) with the working surface (130), wherein the first (fig. 3, forward side of 360) and second structures (fig. 3, rearward side of 360)  engage with one another by sliding into arms of the first structure in a direction perpendicular to the distal direction into the side of the second structure (See Fig. 3);
connecting the head with the tool frame and connecting the piston to the working surface (130) of the head (130) by sliding the arms (threadings of 392) of first structure (fig. 3, forward side of 360) into the slot of the second structure (See fig. 3, rearward side of 360).
(See fig. 5; connected via quick-release coupling 106);
arranging a workpiece (col 7, In 28-51 - "half round electric lug crimping die") in the working head (col 4, In 6-10; col 7, In 28-51);
energizing the hydraulic system to move the piston to drive the working surface toward the workpiece (col 5, In 45-50); and
deenergizing the hydraulic system (114 - "release switch", fig. 1; col 5, In 28-34).

a controller adapted to control the hydraulic system, wherein the controller is in signal communication with the head sensor and the hydraulic system and wherein the controller detects a current force applied by the hydraulic system; or wherein the method comprises the
steps of determining, by the controller based on the signal from the head sensor the selected head type and a maximum force to apply based, at least in part on the selected head type; monitoring the current force applied by the hydraulic system or determining that the current force is equal to or greater than the maximum force.
-However, ELWHA teaches a hydraulic tool (100 - "power tool", fig. 1; para (0016]) comprising a working head (140 - "drill bit", fig. 1), a head sensor (para (0024)- "an accessory sensor similar to sensor 130) and a controller (310 - "central processing unit", fig. 2; para (0018]),
wherein the working head comprises head indicia (para (0024) - "code or marking") that identify a type of the working head (para (0024]),
the head sensor detects the indicia (para [0024]) and the controller receives a signal generated by the head sensor, determines the type of head and adjusts the output accordingly (para (0020), (0024), (0029]). 
-Accordingly, it would have been obvious to one of ordinary skill in the art to use the indicia, head sensor and controller taught by ELWHA in association with the hydraulic tool disclosed by Ridge in order to allow the tool to quickly identify which of the interchangeable heads is attached to the tool frame and adjust the output of the hydraulic system accordingly. 
-Any combination of the above references still fails to teach wherein the controller detects a current force applied by the hydraulic system or wherein the method includes the steps of monitoring the 
-Further, Hubbell teaches a hydraulic tool (11 - "crimp tool", fig. 1; para (0027], (0045]) comprising a force sensor (21 - "load cell", fig. 1) to measure the current force being applied (para [0028]). 
-Accordingly, it would have been obvious to one of ordinary skill in the art to use the force sensor taught by Hubbell on the hydraulic tool disclosed by Ridge in conjunction with the controller taught by ELWHA in order to allow the controller to ensure the appropriate force is being applied to the workpiece, and that it can be adjusted if need be.
-While Ridge, in view of ELWHA and Hubbell, does not explicitly disclose the positive recitation of a method, the device taught by Ridge, in view of ELWHA and Hubbell, is inherently used to perform the claimed method. Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized the system and teachings of Ridge, in view of ELWHA and Hubbell, as a whole, effectively providing a method of use through enabling a user to install and use a hydraulic tool.


-Regarding Claim 17, Ridge, in view of ELWHA and Hubbell discloses the method of claim 16, further comprising:
selecting a die (Ridge: col 7, In 28-51 - "half round electric lug crimping die") of a die type from a plurality of die types (there exists a number
of other die types which would be compatible with the tool).
-Ridge as previously modified by ELWHA and Hubbell is silent wherein the die having a die indicia identifying the selected die type, or wherein the method comprises

activating the die sensor to detect the selected die type;
connecting the selected die with the working head, the die providing the working surface;
determining, by the controller based on the signal from the die sensor the selected die type and the maximum force to apply based, at least in part on the selected die type.
-However, ELWHA teaches a hydraulic tool (100 - "power tool", fig. 1; para (0016]) comprising a working head (140 - "drill bit", fig. 1 ), a head
sensor (para (0024) - "an accessory sensor similar to sensor 130) and a controller (310 - "central processing unit", fig. 2; para (0018]),
wherein the working head comprises head indicia (para (0024) - "code or marking") that identify a type of the working head (para [0024]),
the head sensor detects the indicia (para (0024]) and the controller receives a signal generated by the head sensor, determines the type of
head and adjusts the output accordingly (para [0020), [0024), (0029]).
-Because the shape of the die will affect the overall output of the hydraulic tool taught by Ridge, it would have been obvious to one of ordinary skill in the art to include die indicia on the die and a die sensor connected with the controller, just like the head indicia and the head sensor taught by ELWHA, so that the controller can appropriately identify the type of die and adjust the output of the hydraulic system to crimp the device as desired.
-While Ridge, in view of ELWHA and Hubbell, does not explicitly disclose the positive recitation of a method, the device taught by Ridge, in view of ELWHA and Hubbell, is inherently used to perform the claimed method. Accordingly, it would have been obvious to a person having ordinary 

-Regarding Claim 19, Ridge, in view of ELWHA and Hubbell discloses the method of claim 16, further comprising:
selecting a conductor (Ridge: col 1, In 25-28), formed from a material (everything is formed from a material);
providing on the tool frame an input device (ELWHA: 150- "user interface", fig. 1) in signal communication with the controller (para [0030],
[0034]).
-Ridge as previously modified by ELWHA and Hubbell is silent wherein the input device adapted to provide a signal to the controller indicating the material, or wherein the method includes
actuating the input device to indicate the material;
determining, by the controller based on the signal from the input device, the material and the maximum force to apply based, at least in part on the material.
-However, ELWHA does teach that the user interface (150 - "user interface", fig. 1) is capable of taking inputs from a user to control an operating parameter of the tool (para [0030], [0035], [0042]). A type of a metal is a key characteristic of any workpiece and informs an operator of many of the characteristics of the workpiece. 
-Accordingly, it would have been obvious to one of ordinary skill in the art that the type of metal of the workpiece is one of the most important characteristics of any workpiece, and inputting said 
-While Ridge, in view of ELWHA and Hubbell, does not explicitly disclose the positive recitation of a method, the device taught by Ridge, in view of ELWHA and Hubbell, is inherently used to perform the claimed method. Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized the system and teachings of Ridge, in view of ELWHA and Hubbell, as a whole, effectively providing a method of use through enabling a user to install and use a hydraulic tool.

Claim 3, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of ELWHA, and further in view of US20170087709A1, herein referred to as Cembre.

-Regarding Claim 3, Ridge in view of ELWHA discloses the tool according to claim 1.
-Ridge in view of ELWHA is silent wherein further comprising a connector sensor in communication with the controller, the connector sensor adapted to read a connector indicia of a connector indicating a type of the connector, and wherein the controller determines the maximum force based at least in part on the identified connector type.
-Cembre teaches an analogous device comprising a connector sensor (Num. 27) in communication with a controller (See Para. 70, control circuit), the connector sensor adapted to read a connector indicia of a connector indicating a type of the connector (See Para. 70-76), and wherein the controller determines the maximum force based at least in part on the identified connector type (See Para. 93-99), for the purpose of determining a reference value according to the type of jaw  
-Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Ridge in view of ELWHA, with the connector sensor configuration, as taught by Cembre, in order to have provided improvement in determining a reference value according to the type of jaw or type of jaw insert identified.

-Regarding Claim 8, Ridge in view of ELWHA discloses the tool of claim 1. 
-Ridge in view of ELWHA is silent wherein the head sensor comprises an array of mechanical switches in signal communication with the controller and positioned to contact an indicia surface of the head and wherein the head indicia comprise an array of actuators on the indicia surface positioned to operate selected ones of the switches to indicate the head type.
-Cembre teaches an analogous device having a sensor configuration comprising mechanical switches in signal communication with the controller and positioned to contact an indicia surface of the head and wherein the head indicia comprise an array of actuators on the indicia surface positioned to operate selected ones of the switches to indicate the head type (See Para 76), for the purpose of providing improved identification of jaws (See Para 69-77), thereby meeting the claimed limitation of the switch configuration.
-Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Ridge in view of ELWHA, with the switch configuration, as taught by Cembre, in order to have provided improved identification of jaws.

-Regarding Claim 11, Ridge in view of ELWHA and Cembre discloses the tool of claim 3, wherein the connector indicia comprise visible markings and wherein connector sensor is an optical sensor (See Para. 72 of Cembre).

-Regarding Claim 12, Ridge in view of ELWHA and Cembre discloses the tool of claim 11, wherein the visible markings comprise a bar code, a UPC code, or an alphanumeric character (See Para. 75 of Cembre).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of ELWHA and Hubbell, and further in view of Cembre.

-Regarding Claim 18, Ridge in view of ELWHA and Hubbell discloses the method of claim 16.
-Ridge in view of ELWHA and Hubbell is silent wherein further comprising: selecting a connector of a connector type from a plurality of connector types, the connector having a connector indicia identifying the selected connector type; providing on the tool frame a connector sensor in signal communication with the controller adapted to detect the connector indicia; activating the connector sensor to detect the selected connector type; applying the selected connector to a conductor, the connector and conductor comprising the workpiece; determining, by the controller based on the signal from the die sensor the selected connector type and the maximum force to apply based, at least in part on the selected connector type.
-Cebre teaches an analogous invention wherein comprising: selecting a connector (Num. 27) of a connector type from a plurality of connector types, the connector having a connector indicia 
-Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Ridge in view of ELWHA and Hubbell, with the connector configuration, as taught by Cembre, in order to have provided improved identification of jaws.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725